      Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


DEMETRICK STRATTON                                               PLAINTIFF

VS.                            CIVIL ACTION NO. 3:20-CV-00202-TSL-RPM

JACKSON STATE UNIVERSITY                                         DEFENDANT

                        MEMORANDUM OPINION AND ORDER

       This cause is before the court on the motion of defendant

Jackson State University (JSU) for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure.           Plaintiff

Demetrick Stratton has responded in opposition to the motion.

The court, having considered the memoranda of authorities,

together with attachments, submitted by the parties, concludes

that the motion should be granted in part and denied in part.

       Plaintiff was employed as a property or inventory control

specialist at JSU from 2014 until his termination in March 2019.

Following his termination, he filed a charge with the Equal

Employment Opportunity Commission (EEOC) alleging disability

discrimination and retaliation, and after receiving a notice of

right to sue, he filed the present action alleging that he is

disabled and that JSU violated the Americans with Disabilities

Act, as amended, 42 U.S.C. §§ 12101–12213 (ADA), the

Rehabilitation Act, 29 U.S.C. §§ 701–795, and Title VII of the

                                      1
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 2 of 14



Civil Rights Act of 1964, 42 U.S.C. 2000e–2000e-17, by

terminating his employment because of his disability and in

retaliation for his filing of a previous EEOC charge of

disability discrimination and retaliation.1       JSU has moved for

summary judgment as to plaintiff’s claims.        Regarding his

disability claim, JSU argues that (1) he cannot establish a

prima facie case of discrimination because he has no proof that

he is disabled and (2) he cannot show that JSU’s articulated

reason for his termination is pretext for discrimination.          JSU

further contends that plaintiff’s retaliation claim fails for

lack of proof of causation.

     Summary Judgment Standard

     Pursuant to Rule 56 of the Federal Rules of Civil

Procedure, “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”



1    Plaintiff’s Title VII claim is purportedly based on
retaliation for his having complained about disability
discrimination. This is not a cognizable claim, as Title VII
does not provide protection against retaliation based on
complaints of disability discrimination. See Omogbehin v. Cino,
485 F. App'x 606, 611 (3d Cir. 2012) (“A Title VII retaliation
claim must thus be based upon discrimination made unlawful by
Title VII” and since “Title VII does not address discrimination
based upon disabilities”, retaliation for opposing disability
discrimination is not protected under Title VII); Branscomb v.
Sec'y of Navy, 461 F. App'x 901, 906 (11th Cir. 2012) (same_).
                                2
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 3 of 14



Fed. R. Civ. P. 56(a).     The moving party “bears the burden of

establishing that no genuine issue of material fact exists.”

Eastman Mach. Co., Inc. v. United States, 841 F.2d 469, 473 (2d

Cir. 1988) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144,

157, 90 S. Ct. 1598, 1608, 26 L. Ed. 2d 142 (1970)).         If the

moving party satisfies its burden, then the non-movant “must set

forth specific facts showing that there is a genuine issue for

trial.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106

S. Ct. 2505, 91 L. Ed. 2d 202 (1986) (quotation and footnote

omitted).    A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”     Id. at 254, 106 S. Ct. 2505.

     Facts

     On September 23, 2016, while employed with JSU, plaintiff

went to the St. Dominic Emergency Department, complaining of

back and leg pain.    He was diagnosed with sciatica and

discharged with prescriptions for enough hydrocodone (for pain)

and methylprednisolone (for inflammation) to last him a week.

He was also given a medical excuse for work, indicating he could

return to work on September 27, 2016, with a restriction that he

could lift no more than five pounds.       Plaintiff informed JSU of

his lifting restriction; and yet, plaintiff alleges, his

                                    3
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 4 of 14



immediate supervisor, Jay Thompson, while issuing plaintiff

written directives to not lift more than five pounds (so as to

make it appear he was honoring this restriction), regularly

instructed him verbally to perform tasks that exceeded his

lifting restriction (including moving heavy furniture).

According to plaintiff, although he complained to Thompson’s

supervisor, Lakitha Hughes, she did nothing to prevent

Thompson’s continuing disregard of plaintiff’s lifting

restriction.

     Plaintiff asserts that in March 2018, he was injured on the

job as a result of Thompson’s insistence that he perform tasks

outside his medical restriction.2      By August 2018, the injury had

worsened to the point that he sought medical attention at

Baptist Medical Center Emergency Department.        Following his

emergency room visit, plaintiff was given a medical excuse,

authorizing his return to work on August 6, 2018, with a five-

pound lifting restriction.     Plaintiff submitted the excuse to

JSU but claims that Thompson continued to direct him to perform

tasks requiring him to lift more than five pounds.




2    He also alleges that he tried to file a workers’
compensation claim based on this injury, but that JSU did not
respond to his request. That has no direct bearing on his
claims herein.
                                4
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 5 of 14



     On December 14, 2018, plaintiff filed a charge of

discrimination with the EEOC, complaining of disability

discrimination and retaliation.      Thereafter, on February 27,

2019, plaintiff was issued a final written warning for poor

conduct/rule violation – a charge which he denied (and denies).

Two weeks later, he was terminated.       He filed a second EEOC

charge relating to his termination and then filed this action.

     Retaliation

     The ADA and Rehabilitation Act prohibit retaliation against

an individual because he has opposed or complained about

possible discrimination.3     The Fifth Circuit has applied the same

standard for analyzing retaliation claims brought under the ADA

and Rehabilitation Act as applies to Title VII retaliation

claims.   See Calderon v. Potter, 113 F. App'x 586, 592 (5th Cir.

2004).    When a plaintiff presents indirect or circumstantial

evidence of unlawful retaliation, the court applies the

McDonnell Douglas burden-shifting scheme, under which the




3    See 42 U.S.C. § 12203(a) (“No person shall discriminate
against any individual because such individual has opposed any
act or practice made unlawful by this chapter or because such
individual made a charge, testified, assisted, or participated
in any manner in an investigation, proceeding, or hearing under
this chapter.”); 29 C.F.R. § 1614.101 ((b) (“No person shall be
subject to retaliation for opposing any practice made unlawful
by … the Rehabilitation Act”).
                                 5
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 6 of 14



plaintiff must first establish a prima facie case of unlawful

retaliation, by showing that (1) he engaged in an activity

protected by the ADA, (2) he suffered an adverse employment

action, and (3) there is a causal connection between the

protected activity and the adverse action.        Lyons v. Katy Indep.

Sch. Dist., 964 F.3d 298, 303–04 (5th Cir. 2020).         If the

employee succeeds in establishing this prima facie case, the

employer must come forward with a legitimate, nondiscriminatory

reason for its action.     Id.   If it does so, the employee must

then show that the proffered reason is a pretext for

retaliation.   Id.   “Ultimately, the employee must show that ‘but

for’ the protected activity, the adverse employment action would

not have occurred.”    Id. (internal quotation marks and citation

omitted).

     Plaintiff engaged in protected activity on December 14,

2018 by filing an EEOC charge.      He was terminated three months

later.   Thus, he has established the first and second elements

of his prima facie case.     JSU concedes this.     But it contends

plaintiff has no evidence to support the existence of a causal

connection between his filing the EEOC charge and his

termination.   The court concludes otherwise.       “[T]emporal

proximity between an employer’s knowledge of protected activity

and an adverse employment action [can be] sufficient evidence of
                                6
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 7 of 14



causality to establish a prima facie case [if] the temporal

proximity [is] ‘very close.’”      Aguillard v. Louisiana Coll., 824

F. App'x 248, 251 (5th Cir. 2020), cert. denied, 141 S. Ct. 1079

(2021) (quoting Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,

273, 121 S. Ct. 1508, 149 L. Ed. 2d 509 (2001)).         Here, there is

no evidence as to when JSU actually learned of plaintiff’s EEOC

charge.   The charge was filed on December 14, three months

before he was terminated.     That is sufficiently close to support

a finding of prima facie causation, especially when considered

along with the fact that the March 12, 2019 letter from Robert

Watts, Executive Director of Facilities, to Human Resources

Director Robin Pack, recommending plaintiff’s termination,

cited, among other alleged reasons for his termination, the

alleged fact that “Employee recently brought a letter into the

office from the EEOC to the Property Manager and verbally

expressed that ‘I told yall that I wasn't playing.’"4         See id.

(“While a four-month gap may be sufficient evidence of

causation, a five-month gap is too long absent other

evidence.”).

     JSU argues that even if plaintiff could establish a prima

facie case of retaliation, it is still entitled to summary



4    Plaintiff denies this.
                                    7
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 8 of 14



judgment because he cannot prove that its proffered reason for

his termination is pretextual.      That reason, as described in

JSU’s memorandum in support of its motion is that “Plaintiff was

prone to temperamental outbursts, convinced that his supervisor

and co-workers were ‘out to get him,’ and … his erratic,

unprofessional, and threatening behavior got progressively worse

during the course of his employment with JSU”, which was

frightening to his co-workers.      This downward spiral, claims

JSU, culminated in a final incident in late February 2018 in

which plaintiff was allegedly on his phone “being very irate,

talking loud and using obscene language in the presence of other

co-workers.”5    Plaintiff has submitted an affidavit denying these

assertions and offering his version of specific incidents cited

by JSU as evidence of his erratic, unprofessional and

threatening behavior.

     Based on its review of the evidence submitted by the

parties, the court concludes that plaintiff has adduced

sufficient evidence of pretext to withstand summary judgment.

JSU’s evidence as to the circumstances surrounding and reasons

for plaintiff’s termination is inconsistent, vague and


5    Plaintiff   does not deny that he spoke loudly and used
profanity in a   phone call but claims that it did not occur at
work or on JSU   property, and was a conversation involving his
family and did   not involve his employers or co-workers.
                                  8
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 9 of 14



confusing.   Plaintiff’s supervisor at JSU, Jay Thompson,

described certain incidents involving plaintiff but his

recollection was poor and his descriptions of events he could

recall were vague, at best.     The deposition testimony of Robert

Watts, head of plaintiff’s department and the individual who

purportedly wrote the letter recommending the termination, was

inconsistent not only with that of Thompson6 but even with his

own recommendation letter.     These witnesses’ testimony hardly

presents a clear, cohesive or coherent picture of the

circumstances leading to or reasons for plaintiff’s termination.

     JSU has also presented a December 2018 letter to plaintiff

from Robin Pack, head of the human resources department,

describing some interaction between them; but there is no

accompanying explanation of the vague references therein to

plaintiff’s personal problems and how they may have related to

his job performance.    JSU’s evidence alone, without even taking


6    For example, Watts testified that plaintiff had made a
“life threat” against Thompson, that was not only verbal but
physical; he lunged across the desk in an attempt to attack
Thompson. Thompson recalled that he had been discussing
something with plaintiff in the hallway – he did not recall what
– and at the end of their conversation, plaintiff made the
comment that the warning comes before the fall. He interpreted
this as a threat. There was no lunging across any desk; they
were not even in an office but the hallway. Moreover, whereas
Watts testified that a life threat warrants immediate
termination, the alleged threat occurred in November 2018, four
months before plaintiff was terminated.
                                9
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 10 of 14



into account plaintiff’s affidavit, is probably sufficient in

itself to create an issue of fact as to pretext.         Adding

plaintiff’s affidavit to the mix makes this certain.

Accordingly, summary judgment will be denied as to plaintiff’s

retaliation claim.

     Discrimination

     The ADA provides that no covered employer shall

“discriminate against a qualified individual with a disability

because of the disability of such individual in regard to ...

discharge of employees.” 42 U.S.C. § 12112(a).7         Under the

applicable McDonnell Douglas framework, plaintiff’s prima facie

case of disability discrimination in regard to his termination

requires him to prove that (1) he has a disability, or was

regarded as disabled; (2) he was qualified for the job; and (3)

he was terminated on account of his disability.         Moore v.

Centralized Mgmt. Servs., L.L.C., No. 20-30332, 2021 WL 406101,

at *2 (5th Cir. Feb. 4, 2021) (citing Cannon v. Jacobs Field

Servs. N.A., Inc., 813 F.3d 586, 590 (5th Cir. 2016)).          The ADA

defines a disability as “(A) a physical or mental impairment



7    The ADA and Rehabilitation Act are judged under the same
legal standards, provide the same remedies and have
substantially equivalent definitions of “disability.”   Kemp v.
Holder, 610 F.3d 231, 234–35 (5th Cir. 2010) (citations
omitted).
                                10
   Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 11 of 14



that substantially limits one or more major life activities of

such individual; (B) a record of such impairment; or (C) being

regarded as having such an impairment.”       42 U.S.C. § 12102(1).

Major life activities include “caring for oneself, performing

manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working.”

Id. § 12102(2)(A).

     Plaintiff contends that he was continuously disabled from

the time of his emergency room visit in September 2016 to the

time of his termination in March 2019 – two and a half years

later – solely because the emergency room physician at St.

Dominic in 2016 gave him a return-to-work medical excuse which

included a five-pound lifting restriction.       He contends that

because he was never “released” from this restriction, it

remained in effect as a permanent restriction.        This is not a

reasonable position.    Plaintiff has offered no evidence that

this lifting restriction, issued by a doctor who saw him briefly

on a single occasion - was intended to be permanent, and there

is no evidence in the record that would support a reasonable

inference to that effect.     The evidence, in fact, suggests

otherwise.   In particular, in January 2018, plaintiff presented

at the St. Dominic emergency department complaining of low back
                                11
    Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 12 of 14



pain.    He was released to return to work with a restriction from

lifting more than five pounds for a period of only five to seven

days, which suggests (1) that he was not under an existing

lifting restriction and that (2) the lifting restriction imposed

at that time would not last beyond one week.8

        Certainly, a five-pound lifting restriction would qualify

as substantially limiting a major life activity.         See Mercado

Cordova. Walmart Puerto Rico, Inc., 369 F. Supp. 3d 336, 352 (D.

P.R. 2019) (ten-pound lifting restriction considered a

disability).    Further, there is no requirement that a limitation

be permanent to qualify as disability under the ADA.          Thus,

plaintiff could well be found to have been disabled for some

period of time following his September 2016 visit to the

emergency room.    But in the absence of evidence that this

restriction imposed in September 2016 was still in effect at or

near the time of termination – and there is no such evidence --

a jury could not reasonably find that plaintiff was terminated

on account of such disability.      See Willis v. Noble Env't Power,

LLC, 143 F. Supp. 3d 475, 480 (N.D. Tex. 2015) (plaintiff failed

to meet burden to prove prima facie case where there was no


8    Between the September 2016 visit and the January 2018
visit, plaintiff claims he was seen in the emergency room in May
2017; but in his deposition, he could not recall the reason for
the visit.
                                12
   Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 13 of 14



evidence from which a reasonable jury could conclude he was

disabled at the time of the adverse employment action).

     The same reasoning applies to plaintiff’s August 3, 2018

visit to the emergency room at Baptist Memorial Hospital because

of back pain.   On that occasion, plaintiff was given a medical

excuse which indicated that he could return to work on August 6,

2018 with a five-pound lifting restriction.       Upon his return to

work and for at least some period of time thereafter, it

probably could be fairly assumed he was disabled for purposes of

the ADA, even though there is no evidence in the record that

even hints at a diagnosis or at what specific symptoms or

condition may have prompted this lifting restriction.         But in

addition to those omissions of proof, there is also no evidence

to show how long this lifting restriction was to remain in

effect, including whether it was to remain in effect

indefinitely, and more pertinently, to show that it was in

effect at or near the time of his termination.

     The court recognizes that an ADA plaintiff’s burden to

prove an actual disability is not a heavy one, and that

“’substantially limits’ should be interpreted to provide broad

coverage of individuals…to the maximum extent permitted by the

terms of the Act.”    29 C.F.R. §1630.2(j)(iv).      But plaintiff can

                                   13
   Case 3:20-cv-00202-TSL-RPM Document 42 Filed 04/06/21 Page 14 of 14



only succeed on his claim that he was discharged on account of

an actual disability if he was, in fact, actually disabled, not

at some remote time months or years earlier, but at the time of

his termination.     Accordingly, defendant’s motion for summary

judgment will be granted as to plaintiff’s discrimination claim.9

         Based on the foregoing, it is ordered that defendant’s

motion for summary judgment is granted in part and denied in

part.

        SO ORDERED this 6th day of April, 2021.




                                        /s/Tom S. Lee_______________
                                        UNITED STATES DISTRICT JUDGE




     9    Plaintiff does not contend that JSU perceived him as
having an impairment. Rather, his claim is that he was actually
disabled, that JSU knew he was actually disabled, and that it
discriminated against him based on his actual disability. See
Williams v. Tarrant Cty. Coll. Dist., 717 F. App'x 440, 447 (5th
Cir. 2018)(providing that “[u]nder the amended regarded-as
standard, a plaintiff ‘needs to plead and prove only that [he]
was regarded as having a physical or mental impairment [and not]
that the actual or perceived impairment substantially limited
one or more major life activities’”)(quoting Adair v. City of
Muskogee, 823 F.3d 1297, 1306 (10th Cir. 2016)).

                                   14
